 1   ROSE LAW GROUP, PC
     KATHRYN HONECKER (pro hac vice)
 2   JONATHAN UDELL (pro hac vice)
     7144 E. Stetson Drive, Suite 300
 3   Scottsdale, AZ 85251
     Telephone: (480) 505-3936
 4   Email: khonecker@roselawgroup.com
            judell@roselawgroup.com
 5          docket@roselawgroup.com
 6   [Additional Counsel Appear on Signature Page]
 7

 8                               UNITED STATES DISTRICT COURT
 9           NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
10

11   WILLIAM RUSHING, Individually and on            Case No. 3:16-cv-01421 WHO
     Behalf of all Others Similarly Situated,
12                                                   Assigned to the Hon. William H. Orrick
13                 Plaintiff,
                                                     CLASS ACTION
14          v.                                       STIPULATION TO CONTINUE
                                                     HEARING DATE AND BRIEFING
15   WILLIAMS-SONOMA, INC., a Delaware               SCHEDULE FOR DEFENDANTS’
     corporation, also d/b/a Williams-Sonoma, and
16   Williams-Sonoma Home, Pottery Barn, PB          MOTION TO CERTIFY ORDER FOR
     Teen, and PB Dorm, Pottery Barn Kids,           INTERLOCUTORY APPEAL TO THE
17   Pottery Barn Baby, and West Elm;                NINTH CIRCUIT AND STAY
     WILLIAMS-SONOMA DTC, INC., a                    PROCEEDINGS [DKT. 184]
18   California corporation; WILLIAMS-
     SONOMA ADVERTISING, INC., a
19   California corporation; and DOES 1-30,
20                 Defendants.                       Complaint Filed:            January 29, 2016
                                                     Action Removed:             March 23, 2016
21                                                   7th Amd. Complaint Filed:   April 4, 2017
                                                     Trial Date:                 None Set
22

23

24

25

26

27

28

                                                                     Case No. 3:16-cv-01421-WHO
             STIPULATION RE DEADLINES & HEARING FOR DEFS’ MOT. TO CERTIFY ORDERS FOR APPEAL
 1   TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
 2           Pursuant to Northern District of California Local Rules 6-1(b), 6-2, 7-7(a), and 7-12,
 3   Plaintiff William Rushing (“Plaintiff”) and Defendants Williams-Sonoma, Inc., Williams-Sonoma
 4   DTC, Inc., and Williams-Sonoma Advertising, Inc. (collectively “Williams-Sonoma”), by and
 5   through their respective counsel, hereby stipulate and jointly request that the Court approve the
 6   hearing date and briefing schedule agreed upon by the parties regarding Williams-Sonoma’s
 7   Motion to Certify Order on Pending Motions and Order Denying Motions for Leave to File
 8   Motion for Reconsideration for Interlocutory Appeal to the Ninth Circuit and Stay Proceedings
 9   (“Motion for Certification and Stay” or “Motion”), Dkt. 184, as set forth below.
10                                              RECITALS
11           WHEREAS, on January 9, 2019, Williams-Sonoma filed a Notice of Motion and Motion
12   for Certification and Stay, Dkt. 184.
13           WHEREAS, under the Federal Rules of Civil Procedure and Local Rules of the Northern
14   District of California, and the deadlines set forth on CM-ECF, Plaintiff’s Response to Williams-
15   Sonoma’s Motion would be due by January 23, 2019, and Defendants’ Reply would be due by
16   January 30, 2019.
17           WHEREAS, Williams-Sonoma scheduled the hearing on their Motion for 2:00 p.m. on
18   February 13, 2019.
19           WHEREAS, Plaintiff’s counsel is traveling for previously scheduled out-of-state meetings
20   and conducting on-campus interviews for law students from January 17, 2019 until January 22,
21   2019. Plaintiff’s counsel, who reside in San Diego and Phoenix, are also unavailable to travel to
22   San Francisco for the hearing date Williams-Sonoma originally noticed. Plaintiff’s counsel
23   requested that both the briefing schedule and hearing date be continued for one week to
24   accommodate their schedules.
25           WHEREAS, Williams-Sonoma renewed its request that Plaintiff agree to a stay of the case
26   pending a decision on the Motion for Certification and Stay when Plaintiff requested an extension
27   of time to respond to the Motion and to continue the hearing date and Plaintiff denied the request
28   for a stay.

                                               -1-                    Case No. 3:15-cv-01421-WHO
              STIPULATION RE DEADLINES & HEARING FOR DEFS’ MOT. TO CERTIFY ORDERS FOR APPEAL
 1          WHEREAS, Williams-Sonoma’s counsel is unavailable to attend a hearing on February

 2   20, 2019, the alternative hearing date Plaintiff proposed .

 3          WHEREAS, the parties have nevertheless agreed to modify the briefing deadlines and

 4   hearing date as follows:

 5              •   Deadline for Plaintiff to File a Response: January 30, 2019
 6              •   Deadline for Defendants to File a Reply: February 6, 2019
 7              •   Proposed Hearing Date: February 27, 2019
 8          WHEREAS, all previous time modifications in the case are as follows:

 9              •   on March 29, 2016, the parties stipulated to extend Defendants’ deadline to respond
10                  to the First Amended Complaint from March 30, 2016 to April 20, 2016;
11              •   on May 5, 2016, pursuant to stipulation of the parties, the Court continued the June
12                  21, 2016 Case Management Conference to September 6, 2016;
13              •   on June 23, 2016, the parties stipulated to extend Defendants’ deadline to respond
14                  to the Third Amended Class Action Complaint from June 23, 2016 to June 27,
15                  2016;
16              •   on August 4, 2016, pursuant to stipulation of the parties, the Court continued the
17                  September 6, 2016 Case Management Conference to September 13, 2016;
18              •   on August 23, 2016, pursuant to stipulation of the parties, the Court continued the
19                  September 13, 2016 Case Management Conference, and on September 26, 2016 the
20                  Court scheduled the Case Management Conference for November 8, 2016;
21              •   on October 5, 2016, pursuant to stipulation of the parties, the Court continued
22                  Defendants’ deadline to respond to Plaintiff’s Fourth Amended Class Action
23                  Complaint, set the briefing schedule for Defendants’ response to Plaintiff’s Fifth
24                  Amended Class Action Complaint, set the hearing on Defendants motion to dismiss
25                  for January 11, 2017, and continued the Case Management Conference to February
26                  7, 2016;
27              •   on December 6, 2016, pursuant to stipulation of the parties, the Court extended the
28                  opposition and reply briefing deadlines, continued the hearing on Defendants’
                                               -2-                    Case No. 3:16-cv-01421-WHO
              STIPULATION RE DEADLINES & HEARING FOR DEFS’ MOT. TO CERTIFY ORDERS FOR APPEAL
 1                   motion to dismiss to February 8, 2017, and continued the Case Management

 2                   Conference to February 28, 2017;

 3               •   on January 20, 2017, the Court granted the parties’ stipulated request to continue
 4                   the hearing on Defendants’ motion to dismiss from February 8, 2017 until February

 5                   22, 2017;

 6               •   on February 8, 2017, the Court continued the case management conference from
 7                   February 28, 2017 to March 14, 2017;

 8               •   on March 8, 2017, the Court continued the case management conference from
 9                   March 14, 2017 to April 4, 2017;
10               •   on May 30, 2017, the Court extended the deadline to conduct the Early Neutral
11                   Evaluation from June 5, 2017 to August 21, 2017;
12               •   on November 30, 2017, the Court continued the certification discovery and briefing
13                   deadlines as set out in Dkt. 101;
14               •   on January 16, 2018, pursuant to stipulation of the parties, the Court continued the
15                   certification discovery and briefing deadlines as set forth in Dkt. 103;
16               •   on March 22, 2018, pursuant to stipulation of the parties, the Court continued the
17                   certification discovery and briefing deadlines as set forth in Dkt. 117;
18               •   on April 18, 2018, pursuant to stipulation of the parties, the Court extended the
19                   briefing schedule for Defendants’ Motion for Summary Judgment as set forth in
20                   Dkt. 122; and,
21               •   on September 27, 2018, the Court vacated the briefing schedule and hearing on
22                   Plaintiff’s Motion for Class Certification.
23           WHEREAS, the continuance requested by the parties will not otherwise affect the schedule
24   for the case.
25           WHEREAS, Kathryn Honecker attests that Robert Guite concurs in filing this stipulation.
26

27

28
                                               -3-                    Case No. 3:16-cv-01421-WHO
              STIPULATION RE DEADLINES & HEARING FOR DEFS’ MOT. TO CERTIFY ORDERS FOR APPEAL
 1                                               STIPULATION

 2          NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the parties, by and

 3   through their respective counsel, that the schedule should be modified as follows:

 4              •   The deadline for Plaintiff to file his response to Defendants’ Motion for
 5                  Certification and Stay is extended from January 23, 2019, to January 30, 2019;

 6              •   The deadline for Defendants to file their reply is extended from January 30, 2019,
 7                  to February 6, 2019;

 8              •   The hearing for Defendants’ Motion is continued from February 13, 2019, to
 9                  February 27, 2019, at 2:00 p.m.
10          IT IS SO STIPULATED.
11

12   Dated: January 15, 2019                           ROSE LAW GROUP, PC

13
                                                      /s/ Kathryn Honecker
14
                                                      Kathryn Honecker (pro hac vice)
15
                                                      -and-
16
                                                      HAEGGQUIST & ECK, LLP
17                                                    Amber L. Eck, Cal. Bar No. 177882
                                                      225 Broadway, Suite 2050
18
                                                      San Diego, California 92101
19                                                    Telephone:    619.342.8000
                                                      Email:        ambere@haelaw.com
20
                                                      BAKER LAW, PC
21                                                    George Richard Baker, Cal. Bar No. 224003
                                                      436 N. Stanley Avenue
22                                                    Los Angeles, California 90036
23                                                    Telephone:    323.452.9685
                                                      Email:        richard@bakerlawpc.com
24
                                                      Attorneys for Plaintiffs and the Proposed Class
25

26

27

28
                                               -4-                    Case No. 3:16-cv-01421-WHO
              STIPULATION RE DEADLINES & HEARING FOR DEFS’ MOT. TO CERTIFY ORDERS FOR APPEAL
 1   Dated: January 15, 2019              SHEPPARD MULLIN RICHTER & HAMPTON LLP

 2
                                          By       /s/ Robert J. Guite
 3
                                                   P. Craig Cardon
 4                                                 Robert J. Guite
                                                   Benjamin O. Aigboboh
 5
                                                   Attorneys for Defendants
 6

 7
           PURSUANT TO STIPULATION, IT IS SO ORDERED:
 8

 9   DATED: January 22         , 2019

10
                                               The Honorable William H. Orrick
11                                             United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              -5-                    Case No. 3:16-cv-01421-WHO
             STIPULATION RE DEADLINES & HEARING FOR DEFS’ MOT. TO CERTIFY ORDERS FOR APPEAL
